           Case 1:18-cv-01145-CCC Document 82 Filed 03/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOVINGER’S, INC.,                         :   CIVIL ACTION NO. 1:18-CV-1145
                                          :
                     Plaintiff            :   (Judge Conner)
                                          :
               v.                         :
                                          :
A.J.D. CONSTRUCTION CO., INC.,            :
                                          :
                     Defendant            :

                                      ORDER

      AND NOW, this 26th day of March, 2021, upon consideration of plaintiff

Novinger’s Inc.’s (“Novinger’s”) motion (Doc. 56) for partial summary judgment as

to Count One of its complaint and AJD’s counterclaim, and defendant A.J.D.

Construction Co., Inc.’s (“AJD”) motion (Doc. 60) for partial summary judgment as

to Counts One and Two of the complaint and its counterclaim, and the parties’

respective briefs in support of and opposition to said motions, and for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.       Novinger’s motion (Doc. 56) for partial summary judgment is DENIED.

      2.       AJD’s motion (Doc. 60) for partial summary judgment is GRANTED
               only with respect to Count Two of Novinger’s’ complaint. It is
               otherwise DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
